          Case 4:20-cv-00847-JM Document 19 Filed 03/31/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

TERRANCE PROCTOR                                                                     PLAINTIFF
ADC #087410

V.                              No. 4:20-cv-00847-JM-JTR

ARKANSAS DEPARTMENT OF
CORRECTION; et al.                                                               DEFENDANTS


                                            JUDGMENT

       Consistent with the Order on this day, this case is dismissed without prejudice. All relief

sought is denied, and the case is closed.

       Dated this 31st day of March, 2021.



                                                    ____________________________________
                                                     UNITED STATES DISTRICT JUDGE
